Citation Nr: 1760815	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for migraines and tension headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to October 1952, with combat service in Korea.  He received two Purple Hearts and the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of whether an April 1985 rating decision that re-classified the diagnostic code(s) of the Veteran's service-connected concussive disorder (and did not provide separate ratings for the Veteran's headaches and tinnitus) was clear and unmistakable error (CUE) has been raised by the record in a June 2013 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last received a VA headaches examination in August 2013, which was utilized to establish service connection.  In his April 2015 substantive appeal, the Veteran indicated worsening headache symptomatology than was documented in the August 2013 VA examination report.  See also November 2017 Appellate Brief.  In light of this evidence, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his headache disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Updated treatment records should be obtained on remand, with the Veteran's assistance if appropriate.  In this regard, the Board observes that the Veteran reported he had been prescribed hydrocodone for headache treatment by a private physician.  See April 2015 substantive appeal.  The records of this private provider are not of record and should be secured on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding his headache treatment, to include any records showing he has been prescribed hydrocodone for headaches.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the identified medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  After updated records are obtained, schedule the Veteran for a headache examination.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  The examiner should document a detailed medical history as well as current symptomatology regarding the Veteran's headache symptoms.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





